Case: 12-30300        Document: 00512295242        Page: 1     Date Filed: 07/02/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            July 2, 2013
                                     No. 12-30300
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILLIAM FRAZIER,

                                                  Plaintiff–Appellant

v.

TONY WINGO; UNKNOWN CORRECTIONAL OFFICER(S),

                                                  Defendants–Appellees


                     Appeal from the United States District Court
                        for the Western District of Louisiana
                               USDC No. 1:09-CV-1827


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       William Frazier, federal prisoner # 01073-748, filed a Federal Tort Claims
Act (FTCA) claim against the United States and a Bivens1 action against Tony
Wingo (Wingo) and other unknown officers employed by the Bureau of Prisons
at the United States Penitentiary in Pollock, Louisiana. Frazier alleged that,
when he was transferred to a Special Housing Unit, Wingo and the other officers
confiscated his property and discarded it.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           Bivens v. Six Unknown Named Agents, 403 U.S. 388, 395-97 (1971).
    Case: 12-30300     Document: 00512295242      Page: 2   Date Filed: 07/02/2013

                                  No. 12-30300

      The district court dismissed Frazier’s FTCA claim against the United
States for lack of jurisdiction and dismissed his Bivens action against Wingo and
the other unknown officers on summary judgment. He now appeals. This
court’s review is de novo. Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010).
      On appeal, Frazier fails to challenge the dismissal of his FTCA claim. By
failing to identify any error regarding the dismissal of this claim, it is the same
as if Frazier had not appealed this issue. See Yohey v. Collins, 985 F.2d 222,
224–25 (5th Cir. 1993). Frazier has thus abandoned on appeal any arguments
against the dismissal of this claim. Additionally, Frazier’s brief fails to provide
facts and argument challenging the district court’s conclusion that he failed to
exhaust his administrative remedies as to his claims set forth in his Bivens
action. Even pro se litigants must brief arguments to preserve them. See
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Issues not briefed are considered abandoned; thus, these claims are also
deemed abandoned. See id.
      AFFIRMED.




                                        2